Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe Lair on 22 August 2022.

The application has been amended as follows: 

Claim 1:
Line 11: change “the connector” to “a connector”
Line 18: change “the structure” to “a structure”
Line 21: change “the structure” to “a structure”
Line 23: change “the structure” to “a structure”
Line 25: change “the structure” to “a structure”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2013/0026296 to Yokoi (herein Yokoi) cited in Information Disclosure Statement filed 6 January 2020.  Yokoi teaches a window for an aircraft having an electromagnetic shield film (abstract) wherein the window comprises a laminate of glass panels interposed with resin films (paragraphs 0030-0032 and Fig 2).  Fig 2 shows that the outer glass panel is smaller than the next glass panel such that there is a stepped contour wherein said contour is covered by a weather stripping having a crank-shaped retainer (paragraph 0038).  Yokoi teaches that the electromagnetic shield film is grounded to the surrounding aircraft frame (paragraph 0047).  However, the crank-shaped retainer is made of a non-conductive material.  Therefore, one of ordinary skill in the art would not be motivated to modify Yokoi to have a metal crank-shaped retainer nor to connect said retainer electrically to any other components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783